m= fp ee pe
5 6 foo bem Eno

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA apa 14 2020
BILLINGS DIVISION

Clerk, U S District Court
District Of Montana

 

UNITED STATES OF AMERICA, CR 17-141-BLG-SPW-2
Plaintiff,
ORDER
VS.
MAXWELL WEST,
Defendant.

 

 

Upon the United States’ Unopposed Motion to File Out of Time Response to
Defendant’s Sentencing Memorandum (Doc. 65), and good cause appearing in
support thereof,

IT IS HEREBY ORDERED that the United States’ motion to file their
response out of time is GRANTED.

DATED this _ 42” day of April, 2020.

SUSAN P. WATTERS
United States District Court Judge

 
